_.]                                10/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0440


                                        DA 20-0440
                                                                          FILED
STATE OF MONTANA,                                                          OCT 0 5 2021
                                                                         Bovven Greenwood
                                                                       Clerk of Supreme Court
            Plaintiff and Appellee,                                       State of Montana



      v.                                                            ORDER

JOSEPH FRANCIS SILVA,

            Defendant and Appellant.


       The parties to this appeal have filed a stipulation and motion to dismiss the appeal
with prejudice. The State of Montana concedes under the particular facts presented in this
record that Silva's judgment should be corrected to reflect 385 days of credit for time served
and that conditions numbered 1-10, 13-23, 29-31, and 36-43 should be stricken from the
July 7, 2020 written judgment. The parties stipulate that the case should be remanded to the
District Court with instructions to file an amended judgment reflecting these changes.
Through his counsel, Silva has agreed to dismiss the remainder of his appeal with prejudice.
Good cause appearing,
       IT IS ORDERED that this matter is remanded to the Eighth Judicial District Court
with instructions to issue an amended judgment in Cascade Cause No. ADC-18-700
awarding 385 days' credit for time served and striking conditions numbered 1-10, 13-23,
29-31, and 36-43 contained in the July 7, 2020 written judgment.
       There being no other issue for consideration,
       IT IS FURTHER ORDERED that the appeal is DISMISSED with prejudice.
       The Clerk is directed to provide copies of this Order to all counsel of record, to the
Clerk of Court for Cascade County, and to the Honorable John W. Larson, presiding
District Judge.
                      WA.
       Dated this (L- ‘—day of October, 2021.



                                                         Chief Justice




                                              2